Citation Nr: 0009880	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from September 1973 
to September 1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's original claim of service connection for a 
right knee disorder was denied in a January 1986 rating 
decision.  No timely appeal was filed.  The present appeal 
arises from a January 1997 rating decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claim.  
The veteran filed an NOD in February 1997, and an SOC was 
issued by the RO in March 1997.  The veteran filed a 
substantive appeal in April 1997.  In January 2000, the 
veteran testified before the undersigned Member of the Board 
during a Travel Board hearing at the VARO in Columbia.  

The Board notes that, with respect to the above noted January 
1986 rating decision, the copy of the decision contained 
within the claims file reflects a date of rating of January 
2, 1986.  We note that treatment records from the VA Medical 
Center (VAMC) in Charleston and the veteran's service medical 
records, both considered in the decision, were received by 
the RO in September and October 1986, respectively.  
Furthermore, the veteran's claim was filed in August 1986.  
Therefore, it appears the date of rating is incorrect, and 
there is no other evidence of record that identifies the 
proper date.  In any event, for purposes of this appeal, the 
correct date of rating is not necessarily important, and the 
matter is referred to the RO for any action deemed warranted 
in this matter.  


The Board is also aware that, in the January 1997 rating 
action, the RO adjudicated the veteran's claim for a right 
knee disorder, using the new and material evidence analysis 
under 38 U.S.C.A. § 5108.  However, we note that, before 
application of such analysis is proper, there must be a prior 
final decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104.  The evidence of record reflects that the RO failed to 
provide the veteran with adequate notice of the denial of his 
claim for service connection for a right knee disorder in 
January 1986.  Accordingly, the January 1986 rating decision 
is not final as to this issue.  See In re Fee Agreement of 
Cox, 10 Vet.App. 361, 374-75 (1997), citing, inter alia, 
Hauck v. Brown, 6 Vet.App. 518, 519 (1994) (per curiam order) 
(where a claimant never received notification of RO's denial, 
the one-year period within which to file an NOD did not run); 
see also Evans v. Brown, 9 Vet.App. 273, 286-87 (1996).  
Thus, the veteran's claim for a right knee disorder is 
reviewed herein as a claim for entitlement to service 
connection on the merits, rather than as an attempt to reopen 
the claim.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect the veteran's treatment 
for a ligament tear in his right knee.  

3. An August 1976 separation medical examination did not 
reflect complaints or findings of right knee pain or a 
right knee disorder.  

4. The first documented post-service medical evidence of a 
complaint of right knee pain was in May 1982, some five 
years following service.  

5. There is no medical opinion of record relating the 
veteran's current right knee disability to service.  

6. The veteran's contention that his right knee disorder had 
its onset in service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection of a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an entrance medical examination in February 
1973, no clinical findings with respect to pain or 
musculoskeletal abnormality were noted.  The veteran was 
found qualified for active service.  

In February 1976, during the course of his active duty, the 
veteran sought treatment complaining of right knee pain.  A 
treatment record noted his complaint of right knee pain and 
swelling, after playing basketball.  The examiner reported 
that the veteran's right knee was difficult to test, due to 
pain.  An X-ray of the right knee was negative.  The 
diagnostic impression was of a pulled tendon; the veteran was 
placed on limited-duty profile for seven days, and was issued 
crutches.  

Thereafter, the veteran continued to complain of right knee 
pain, and was examined at an orthopedic clinic later that 
month, February 1976.  The examiner's impression was of an 
MCL (medial collateral ligament) tear and probable meniscal 
tear.  The veteran was placed on limited-duty profile for 
three months, with his injury reported as a torn ligament of 
the right knee.  In April 1976, the veteran underwent 
physical therapy for his right knee.  He reported that his 
right leg had been in a cast for six weeks.  He complained of 
right knee stiffness and quadriceps weakness.  Range of 
motion of the right knee was reported as being from negative 
5 degrees to 125 degrees.  He was instructed on a home 
exercise program.  

In July 1976, the veteran underwent an orthopedic evaluation.  
He complained of crepitation in his right knee on walking, as 
well as swelling and lack of full flexion.  On clinical 
evaluation, there was no effusion, patellofemoral crepitus, 
instability, or joint tenderness.  A physical therapy 
treatment note, also dated in July 1976, noted a possible 
ligament tear, and the treatment plan called for quadriceps 
and hamstring exercises.  In August 1976, the veteran was 
medically examined for purposes of separating from active 
service.  On clinical evaluation, no complaints or findings 
of right knee pain or a right knee disorder were noted.  The 
veteran reported that he was in good health.  

Thereafter, in August 1986, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim of service connection for 
a right knee disorder.  

The following month, the RO received VAMC Charleston medical 
records, dated from February 1980 to May 1982.  In 
particular, the May 1982 treatment record reflected the 
veteran's complaints of bilateral knee pain.  He reported 
that the pain was worse in the morning but improved with 
exercise.  Clinical evaluation of the right knee revealed a 
full range of motion without limitation.  There was 1+ 
effusion noted.  The veteran's left knee evidenced a full 
range of motion with 1-2+ effusion, and slight tenderness.  
An arthrocentesis was performed on the veteran's left knee, 
and 45cc of fluid was removed.  The examiner's diagnosis was 
degenerative joint disease of the left knee.  

In a January 1986 rating decision, the RO denied the 
veteran's claim.  The evidence of record does not reflect 
that the veteran was notified by the RO of the denial.  

Thereafter, in October 1996, the veteran submitted a VA Form 
21-526 to the RO, again seeking service connection for a 
right knee disorder.  In January 1997, the RO received VAMC 
Charleston medical records, dated in August and September 
1996.  These records noted the veteran's treatment for 
osteoarthritis of the left and right knee.  In particular, a 
treatment record, dated in August 1996, noted that his right 
knee exhibited a positive McMurray's test for medial meniscal 
tear.  

In January 2000, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Columbia.  He reported his service medical history with 
respect to his right knee, and noted that his knee was stiff 
and painful upon separating from active duty.  The veteran 
testified that he could not completely straighten his right 
knee, and that he had had this problem since his injury in 
service.  He also testified that he could not remember 
undergoing any medical examination of his right knee at 
separation, and that he had sought treatment at the VAMC 
Charleston immediately following his release from active 
duty.  In addition, the veteran stated that, post-service, 
his right knee had continued to bother him, and that doctors 
at the Charleston VAMC had told him that his right knee was 
arthritic and that he had torn ligaments.  

In addition to his testimony, the veteran also submitted a 
statement from Robert Bowles, M.D., dated in January 2000.  
In his testimony, the veteran indicated he had first seen Dr. 
Bowles sometime in 1997.  Dr. Bowles noted that the veteran 
suffered from traumatically induced osteoarthritis of both 
knees, the right knee more severe than the left.  In 
particular, on clinical evaluation, Dr. Bowles reported that 
the right knee had a range of motion from 8 to 95 degrees, 
was stable to lateral medial and anterior/posterior stress, 
and exhibited patellofemoral crepitance.  The right knee also 
had a genuvalgus deformity of about 10 degrees.  A 
radiographic study of the right knee was reported to reflect 
advanced degenerative arthritic changes.  Dr. Bowles stated 
that, in his opinion, the veteran should undergo a right 
total knee replacement.  The physician did not identify any 
particular cause of the knee disability, but did recount the 
history of in-service injuries provided by the veteran.


II.  Analysis

The threshold question to be answered in this appeal is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claim must fail and there is 
no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).


Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for disability resulting from a disease or injury which was 
incurred in, or aggravated during, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  A veteran shall be 
granted service connection for arthritis, although not 
otherwise established as incurred in service, if the disease 
is manifested to a compensable degree within one year 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran's claim is not 
well grounded.  In reaching this conclusion, we fully 
acknowledge that the service medical records reflect 
complaints of, and treatment for, right knee pain.  The 
veteran was noted, on one occasion, to have a pulled tendon, 
and, on another occasion, to have torn a ligament in his 
right knee.  In addition, he has stated that the right knee 
was in a cast for six weeks while he was in service.  
However, the service medical records do not contain 
diagnostic tests, or a diagnosis, verifying a chronic 
disability of the knee.  Moreover, at his separation 
examination, there were no complaints or findings reported 
with respect to a right knee disorder, and the veteran 
reported that he was in good health.  As indicated in the 
above summary of the pertinent law, a disease or injury which 
causes acute and transitory disability in service, but which 
is not continuous and chronic in nature, may not be service 
connected.

In this case, the first documented post-service evaluation 
and/or treatment for right knee pain was in May 1982, at the 
VAMC in Charleston, more than five years following the 
veteran's separation from service.  Subsequent treatment 
records from the Charleston VAMC were received, reflecting 
treatment in 1996.  The veteran was reported as suffering 
from arthritis in his right knee.  At his Travel Board 
hearing, he testified as to the problems he continued to have 
with his right knee, which he believed were related to knee 
trouble he had experienced since service.  He also submitted 
a statement from Dr. Bowles, in which it was noted that the 
veteran suffers from traumatic arthritis in his right knee 
and needs a right total knee replacement.  Although Dr. 
Bowles made mention of the veteran's account of injury to the 
knees in service, he did not etiologically relate the 
veteran's right knee disability to service.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do reveal treatment for a right knee 
injury, there has been no medical opinion linking the 
veteran's current complaints of right knee pain, or clinical 
findings of osteoarthritis, to service.   

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran's 
first documented complaints of right knee pain occurred more 
than five years after he separated from the military, with 
additional treatment in 1996.  In this instance, there is no 
medical opinion of record linking his post-service treatment 
for right knee pain to his period of active service.  See 
McManaway v. West, 13 Vet.App. 60, 66 (1999), noting that, 
even where a veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition . . . ."  Thus, the veteran cannot, in 
this case, establish service connection through 38 C.F.R. 
§ 3.303(b).  

Furthermore, the medical evidence of record does not support 
a finding that arthritis of the right knee was manifested to 
a compensable degree within the one-year presumption period 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In this respect, we note that the 
first documented finding of arthritis in the veteran's right 
knee occurred in 1996, some 20 years following his separation 
from active service.  

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of a right knee 
disorder at separation; the number of years between service 
and the first documented post-service evaluation/treatment 
for a right knee disorder; and the lack of medical nexus 
evidence linking the veteran's current complaints of right 
knee pain to active service, the veteran has not satisfied 
the threshold requirement for a well-grounded claim as set 
forth by the Court in Caluza, above.  See Clyburn v. West, 12 
Vet.App. 296, 301 (1999), holding that continued complaints 
of knee pain after service do not suffice to establish a 
medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Although the veteran is 
competent to testify to the pain he has experienced since 
service, he is not competent to testify to the medical 
causation or etiology of his current conditions.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a right knee disorder under 
the applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet.App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that he 
suffers from a right knee disorder and that it is related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and we appreciate his 
appearing to testify before the undersigned, our decision as 
to medical causation of disability must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran's right knee disorder is 
related to service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, Montgomery 
v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right knee disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right knee disorder, must be denied.  See Epps v. Gober, 
supra.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

